DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1,3-4,12-13 and 19-23, directed to the elected species listed below, are pending and under examination. 
 (i) a species of beta 2 adrenoreceptor agonist (claim 5)- clenbuterol; 
	(ii) one synucleinopathy therapeutic agent (listed in claim 7) - levodopa; 
	and (iii) one health supplement (listed in claim 1) - coenzyme Q10. 

Response to Arguments
Applicant’s arguments and amended claims, filed May 18 2022, with respect to the rejection(s) of 
Claims 1-5 and 7-13 were rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph
Claim(s) 1-2, 7, and 12-13 are rejected under 35 U.S.C. § 102(a)(l)
Claims 1-7 and 12-13 were rejected under 35 U.S.C. § 103

 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, a new obviousness ground(s) of rejection is made as necessitated by Applicants’ amendments to the claims.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al.  (Brain, Behavior, and Immunity 24 (2010) 1354–1361), Edwards et al. (Biochem Pharmacol. 1989 Sep 15;38(18):2957-65) (abstract only), and Sandyk and Fisher International Journal of Neuroscience  Volume 45, 1989 pp. 215-219, in view of Foster et al. (Ann Neurol. 1984 Oct;16(4):505-8).
The amended claims are drawn to a method of treating a subject who has Parkinson's disease (PD) the method comprising:
administering to a subject in need of such treatment therapeutically effective amounts of a β2-adrenoreceptor agonist selected from the group consisting of: metaproterenol, clenbuterol, and salbutamol, and a β2-adrenoreceptor antagonist, wherein the β2- adrenoreceptor antagonist does not penetrate the blood brain barrier, to thereby treat the Parkinson's disease in the subject.
Regarding claim 1 and the limitation of a β2-adrenoreceptor agonist (elected clenbuterol), Gleeson discloses that the β2 agonist clenbuterol has anti-inflammatory actions to elicit a neuroprotective effect in the kainic acid (KA) model of neuro excitotoxicity, see abstract. In the Introduction section, Gleeson teaches with regard to clenbuterol, that excitotoxicity is linked to neurodegenerative states including Parkinson’s disease.  See page 1354.   Based on these teachings one of ordinary skill in the art would have a rationale to look towards β2-agonists to treat Parkinson’s disease as it has neuroprotection activity in a KA model of excitotoxicity, where such toxicity is associated with Parkinson’s.  
Further, Edwards teaches use of clenbuterol raises brain tryptophan levels, see abstract and title, where Sandyk notes that tryptophan supplementation was useful in Parkinson’s disease, see title and abstract. 
Regarding claims 1 and 10, with the administration of a β2 antagonist, in this case peripherally acting beta blockers as claimed, are known to have an anti-tremor effect in treating Parkinson’s disease.  See Foster abstract. 
With regard to the limitation of claim 1 that the beta blocker (β2 antagonist) works peripherally, i.e., does not penetrate the blood brain barrier, Foster discloses that nadolol is a peripherally acting beta blocker, see abstract.
The rationale to support a finding of obviousness is one of ordinary skill in the art would have a rationale to co-administer a peripherally acting beta blocker (β2 antagonist) alongside a β2-adrenoreceptor agonist, such as clenbuterol, for the treatment of Parkinson’s disease in a subject.
The rationale basis to do so is the combination of prior art elements (clenbuterol and nadolol known to be investigated and used with regard to Parkinson’s disease) according to known methods to yield a predictable results (providing a health benefit in subjects with Parkinson’s disease).
Based on the fact that nadolol is known to act peripherally, rather than on the central nervous system (CNS), one of ordinary skill in the art would have a rationale to co-administer both a β2 agonist (that acts centrally on the nervous system to treat a CNS condition like Parkinson’s) and β2 antagonist, like the beta blocker nadolol, that acts peripherally to relieve tremors associated with Parkinson’s disease. 
With regard to the limitation of claims 10 and 13 that the β2-adrenoreceptor antagonist (beta blocker) is nadolol, Foster discloses that nadolol is a peripherally acting beta blocker, see abstract. Based on the fact that nadolol is known to act peripherally, rather than centrally on the CNS, one of ordinary skill in the art would have a rationale to co-administer a peripherally acting beta blocker (β2 antagonist) alongside a β2-adrenoreceptor agonist, such as clenbuterol, for the treatment of Parkinson’s disease in a subject. 
Regarding claim 12 and the limitation of where the β2 adrenoreceptor agonist and β2-adrenoreceptor antagonist are administered simultaneously or one administered prior to the administration of the other, based on the limited alternatives of administering a β2 adrenoreceptor agonist in combination with a β2 adrenoreceptor antagonist, it would be obvious to try the administration of administering the agents simultaneously or one after the other. The obvious to try rationale is applicable where there is a choice from a finite number of predictable solutions as claimed here. 
Therefore, the claimed invention was prima facie obvious at the time of invention.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Gleeson et al.  (Brain, Behavior, and Immunity 24 (2010) 1354–1361), Edwards et al. (Biochem Pharmacol. 1989 Sep 15;38(18):2957-65) (abstract only), and Sandyk and Fisher International Journal of Neuroscience  Volume 45, 1989 pp. 215-219, in view of Foster et al. (Ann Neurol. 1984 Oct;16(4):505-8.), as applied to claims 1, 10, 12 and 13, in further view of Savitt et al. (The Journal of Clinical Investigation Vol 116 No. 7 July 2006 pp. 1744-1754).
The teachings of Gleeson, Edwards, Sandyk and Foster are applied here to render claims 1, 10, 12 and 13 obvious.  While they do not address the limitations of claim(s) 3 and 4, such limitations are further addressed by Savitt as detailed below. 
Claims 3 and 4 are directed to the claimed method of claim 1, further comprising administering at least one health supplement, such as coenzyme Q10.
	Regarding claims 3 and 4, Savitt teaches that along with the known treatment of Parkinson’s disease such as levodopa (see page 1744, column 2), other potential points of therapeutic intervention such as the enhancement mitochondrial function with Coenzyme Q10 (CoQ10) are taught as gene silencing therapies to reduce synuclein levels, see Figure 1, page 1748. Savitt states that the role of mitochondrial dysfunction and oxidative stress play in Parkinson’s pathogenesis has led to trials of antioxidants and pro-mitochondrial compounds, such as Coenzyme Q10 as possible neuroprotectants in the disease, see page 1749, column 2 bridging to page 1750, column 1.
	The rationale to support a finding of obviousness are the prior art elements (as per Savitt both levodopa and Coenzyme Q10 are both useful for treatment of Parkinson’s disease) combined via known methods (as per Gleeson, Edwards, Sandyk and Foster teaching the combination of clenbuterol and nadolol to treat Parkinson’s) to predictably arrive at the claimed invention.
Therefore, the claimed invention was prima facie obvious at the time of invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Gleeson et al.  (Brain, Behavior, and Immunity 24 (2010) 1354–1361), Edwards et al. (Biochem Pharmacol. 1989 Sep 15;38(18):2957-65) (abstract only), and Sandyk and Fisher International Journal of Neuroscience  Volume 45, 1989 pp. 215-219, in view of Foster et al. (Ann Neurol. 1984 Oct;16(4):505-8.), as applied to claims 1, 10, 12 and 13, in further view of Carbone et al. (Neuroscience 2012 13:38, pp. 1-8).
The teachings of Gleeson, Edwards, Sandyk and Foster are applied here to render claims 1, 10, 12 and 13 obvious.  While they do not address the limitations of claim(s) 11, such limitations are further addressed by Carbone as detailed below.
To address claim 11 and the limitation of riluzole, Carbone teaches the use of this neuroprotective drug in a rodent model of Parkinson’s disease, see abstract. One of ordinary skill in the would have a rationale to further treat a subject with Parkinson’s based on the combination of Gleeson, Edwards, Sandyk, in view of Foster and in further view of Carbone. 
	The rationale to support a finding of obviousness are the prior art elements combined via known methods, (where Gleeson, Edwards Sandyk and Foster render obvious the combination of clenbuterol and nadolol to treat Parkinson’s disease and where Carbone discloses the treatment of rodent Parkinson’s disease subjects with riluzole) to predictably arrive at the claimed invention.
Therefore, the claimed invention was prima facie obvious at the time of invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al.  (Brain, Behavior, and Immunity 24 (2010) 1354–1361), Edwards et al. (Biochem Pharmacol. 1989 Sep 15;38(18):2957-65) (abstract only), and Sandyk and Fisher International Journal of Neuroscience  Volume 45, 1989 pp. 215-219, in view of Foster et al. (Ann Neurol. 1984 Oct;16(4):505-8.), as applied to claims 1, 10, 12 and 13,
in further view of Berg et al. Brain (2005), 128, 3000–3011.
The teachings of Gleeson, Edwards, Sandyk and Foster are applied here to render claims 1, 10, 12 and 13 obvious.  While they do not address the limitations of claim(s) 19 and 20, such limitations are further addressed by Berg as detailed below. 
Claim 19 is directed to the method of claim 1, wherein the Parkinson's disease is autosomal dominant PD.
Claim 20 is directed to the method of claim 1, wherein the Parkinson's disease is sporadic PD.
Regarding the treatment of both autosomal dominant PD and sporadic PD, Berg discloses that both are known types of PD, see abstract.  Therefore, one of ordinary skill in the art would have a rationale to treat such types of PD with known treatments, where Gleeson, Edwards Sandyk and Foster are directed to the combination of clenbuterol and nadolol to treat Parkinson’s disease.
	The rationale to support a finding of obviousness are the prior art elements combined via known methods, (where Gleeson, Edwards Sandyk and Foster are disclose treatment of PD with the claimed combination of beta 2 agonists and antagonists, where Berg discloses both autosomal dominant and sporadic types of PD) to predictably arrive at the claimed invention.
Therefore, the claimed invention was prima facie obvious at the time of invention.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Alexander et al. (Beta 2-adrenergic agonist as adjunct therapy to levodopa in Parkinson's disease Neurology 1994 Aug;44(8):1511-3), Gleeson et al.  Brain, Behavior, and Immunity 24 (2010) 1354–1361), Edwards et al. (Biochem Pharmacol. 1989 Sep 15;38(18):2957-65) (abstract only) and Sandyk (Fisher International Journal of Neuroscience  Volume 45, 1989 pp. 215-219), in view of Foster et al. Ann Neurol. 1984 Oct;16(4):505-8) and Savitt et al. (The Journal of Clinical Investigation Vol 116 No. 7 July 2006 pp. 1744-1754).
Claim 21 is directed to a method of treating a subject who has Parkinson's disease (PD), the method comprising:
administering to a subject in need thereof therapeutically effective amounts of levodopa, carbidopa, coenzyme Q 10, a β2-adrenoreceptor antagonist, and a β2-adrenoreceptor agonist selected from the group consisting of: metaproterenol, clenbuterol, and salbutamol, to thereby treat the Parkinson's disease in the subject. The basis for new claim 21 appears on pages 2-3 of the specification. 
Claims 22-23 disclose the limitations wherein the β2-adrenoreceptor antagonist does not cross the blood brain barrier (i.e., act peripherally) and  comprises nadolol.
Regarding claims 21-23, Alexander discloses a combination of carbidopa/levodopa along with a β2 adrenergic agonist for the treatment of Parkinson’s disease, see abstract and Methods section, column 1, page 1511. As noted below, Gleeson, Edwards, Sandyk, Foster and Savitt render obvious the treatment of Parkinson’s with a claimed combination of β2 agonist (clenbuterol), β2 antagonist (nadolol), along with carbidopa and Coenzyme Q10.  Alexander discloses treating Parkinson’s with the combination of carbidopa/levodopa (aka the combination drug, Sinemet) along with a β2 agonist.  Accordingly, one of ordinary skill in the art would have a rationale to combine the cited prior art elements (various known Parkinson’s disease treatments) according to known methods (especially as Alexander discloses combinations of carbidopa/levodopa with a β2 agonist) to predictably arrive at the claimed invention. 
Regarding claims 21-23 and the limitation of β2-adrenoreceptor agonist (elected clenbuterol), Gleeson discloses that Beta2 agonist clenbuterol (elected) has anti-inflammatory actions to elicit a neuroprotective effect in the kainic acid (KA) model of neuro excitotoxicity, see abstract. Gleeson teaches in it the Introduction, section, that excitotoxicity is linked to neurodegenerative states including Parkinson’s disease.  See page 1354.   Accordingly, based on these teachings one of ordinary skill in the art would have a rationale to look towards β2-agonists to treat Parkinson’s disease as it has been used in a KA model, where such model is associated with investigating Parkinson’s disease.  
Further, Edwards teaches use of clenbuterol raises brain tryptophan levels, see abstract and title, where Sandyk notes that tryptophan supplementation was useful in Parkinson’s disease, see title and abstract.
Regarding claims 21-23, with the administration of a β2 antagonist, aka, beta blockers as claimed, they are known to have an anti-tremor effect in treating Parkinson’s disease.  See Foster disclose that peripheral beta blockers treat parkinsonian tremor, see abstract.  
With regard to the limitation of claims 22-23 that the beta blocker (β2 antagonist) does not penetrate the blood brain barrier, Foster discloses that nadolol is a peripherally acting beta blocker, see abstract. 
The rationale to support a finding of obviousness is one of ordinary skill in the art would have a rationale to co-administer a peripherally acting beta blocker (β2 antagonist) alongside a β2-adrenoreceptor agonist, such as clenbuterol, for the treatment of Parkinson’s disease in a subject.. 
The rationale basis to do so is the combination of prior art elements (clenbuterol and nadolol known to be investigated and used with regard to Parkinson’s disease) according to known methods to yield a predictable results  (treating Parkinson’s disease in subject in need).
Based on the fact that nadolol is known to act peripherally, rather than centrally on the CNS, one of ordinary skill in the art would have a rationale to co-administer both a β2 antagonist (that acts centrally on the nervous system to treat a CNS condition like Parkinson’s) and β2 agonist, like the beta blocker nadolol, intended to have to act peripherally to relieve tremors associated with Parkinson’s disease. 
	Regarding claims 21-23, Savitt teaches that along with the known treatment of Parkinson’s disease such as levodopa (see page 1744, column 2), other potential points of therapeutic intervention such as the enhancement mitochondrial function with Coenzyme Q10 (CoQ10) are taught as gene silencing therapies to reduce synuclein levels, see Figure 1, page 1748.  Parkinson’s disease is a known synucleinopathy condition in subjects. Savitt states that the role of mitochondrial dysfunction and oxidative stress play in Parkinson’s pathogenesis has led to trials of antioxidants and pro-mitochondrial compounds, such as Coenzyme Q10 as possible neuroprotectants in the disease, see page 1749, column 2 bridging to page 1750, column 1.
	In summary, one of ordinary skill in the art would have a rationale to combine the cited prior art elements (various known Parkinson’s disease treatments) according to known methods (especially as Alexander discloses combinations of carbidopa/levodopa with a β2 agonist) to predictably arrive at the claimed invention. 
Therefore, the claimed invention was prima facie obvious at the time of invention.

Conclusion
	In conclusion, no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629